         Case 4:20-cv-01820 Document 26 Filed on 11/05/20 in TXSD Page 1 of 2




                                                                                                              1875 K Street, N.W.
                                                                                                              Washington, DC 20006-1238

                                                                                                              Tel: 202 303 1000
                                                                                                              Fax: 202 303 2000




November 5, 2020

VIA ECF

The Honorable Andrew M. Edison
United States Magistrate Judge for the
Southern District of Texas
601 Rosenberg, Seventh Floor
Galveston, TX 77550

Re:     CITGO Petroleum Corporation v. Petroleum Logistics Service Corp., and Jose Manuel
        Gonzalez Testino, No: 4:20-cv-01820

Dear Judge Edison:

       In accordance with Rule 1.E. of Your Honor’s Court Procedures, I write on behalf of
Plaintiff CITGO Petroleum Corporation (“CITGO”) with respect to the scheduling order issued
by this Court on August 27, 2020 (“Scheduling Order”).

       The Scheduling Order set an initial pretrial and scheduling conference for November 12,
2020 and further directed the parties to meet and confer in advance of the hearing and to submit
a joint discovery/case management plan for this litigation. As the Court is aware, CITGO
effected service on both Defendants: (1) on August 21, 2020, CITGO filed proof of service on
Petroleum Logistics Service Corp. (“PLS”) through service on the Texas Secretary of State; and
(2) on October 7, 2020, CITGO filed proof of service on Jose Manuel Gonzalez Testino (together
with PLS, “Defendants”) in accordance with the Court’s August 24, 2017 Order granting
substitute service. Since this time, Defendants have not appeared in this litigation nor otherwise
responded to Willkie’s many attempts to contact Defendants.




N EW Y ORK   W ASHINGTON   H OUSTON   P ALO A LTO   S AN F RANCISCO   P ARIS   L ONDON   F RANKFURT   B RUSSELS   M ILAN   R OME
         Case 4:20-cv-01820 Document 26 Filed on 11/05/20 in TXSD Page 2 of 2



Page 2



        As a result of Defendants’ failure to appear or otherwise respond, CITGO has not been
able to meet and confer with Defendants and is unable to file a joint discovery/case management
plan. For the same reasons, CITGO also requests that the November 12, 2020 scheduling
conference be adjourned while CITGO considers its next steps with regards to how to proceed
in this matter.


Respectfully submitted,

_/s/Sarah M. Wastler__
Sarah M. Wastler

cc: All counsel of record (by ECF)




                                             -2-
